UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2377



JUNE BRYANT-BUNCH,

                                             Plaintiff - Appellant,


          versus


NORTHAMPTON    COUNTY   SHERIFF’S    DEPARTMENT;
SHERIFF WANDIE VINCENT; DETECTIVE REED; DEPUTY
PARKER; DEPUTY JANE DOE; MAGISTRATE SHEARN;
BOYD BENNETT, Director of Prisons; LAWRENCE
SOLOMON; NEAL VAUGHAN; Lt. C. A. COLEMAN; Lt.
POWELL;     CORRECTIONAL     OFFICER     ARCHER;
CORRECTIONAL    OFFICER   MASON;   CORRECTIONAL
OFFICER PHILLIPS, all in their official and
individual capacities,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. James C. Dever III,
District Judge. (CA-05-34-2)


Submitted: May 16, 2006                            Decided: May 18, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


June Bryant-Bunch, Appellant Pro Se. Charles J. Vaughan, Woodland,
North Carolina; Grady L. Balentine, James Philip Allen, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          June Bryant-Bunch seeks to appeal the district court’s

denial of her motion for a temporary restraining order. This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2000), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).    The order Bryant-Bunch seeks to

appeal is neither a final order nor an appealable interlocutory or

collateral order.     See Office of Pers. Mgmt. v. American Fed'n of

Gov't Employees, 473 U.S. 1301, 1303-05 (1985); Drudge v. McKernon,

482 F.2d 1375, 1376 (4th Cir. 1973).     Accordingly, we dismiss the

appeal for lack of jurisdiction.     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid in the

decisional process.



                                                           DISMISSED




                                 - 3 -